IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-72,951-03


                           EX PARTE LARRY BELTRAN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. D1DC08500396 IN THE 147TH DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to life imprisonment. The Third Court of Appeals affirmed his

conviction. Beltran v. State, No. 03-10-00438-CR (Tex. App.–Austin, December 21, 2012).

        Applicant contends that his trial counsel rendered ineffective assistance. Applicant has

alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984);

Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.
                                                                                                         2
Ohio App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make the following findings of fact and conclusions of law: (1) whether

trial counsel was deficient for eliciting testimony from a prosecution witness regarding Applicant’s

prior conviction for a sexual offense; (2) whether trial counsel was deficient for failing to confront

and impeach the complainant with prior inconsistent statements; (3) whether trial counsel was

deficient for failing to object to the State’s use of the victim’s perjured statements; (4) whether trial

counsel was deficient for failing to object to the prosecutor eliciting testimony from a witness

concerning the victim’s propensity for truthfulness; (5) whether trial counsel was deficient for failing

to object to the prosecutor’s closing statement that improperly bolstered the credibility of the

victim’s testimony; (6) whether trial counsel was deficient for failing to object to expert testimony

that directly commented on the complainant’s credibility; (7) whether trial counsel was deficient for

failing to obtain a defense expert to rebut the State’s expert; and, (8) whether trial counsel was

deficient for failing to obtain an expert to introduce exculpatory evidence. The trial court shall make

findings of fact and conclusions of law as to whether the performance of Applicant’s trial counsel

was deficient and, if so, whether counsel’s deficient performance prejudiced Applicant. The trial

court shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: July 23, 2014
Do not publish